EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patricia Prior on 12 October 2021.

The application has been amended as follows: 
Claim 1, line 25:
“…the 

Claim 39, final line:
“…groups in linoleic acids to produce a modified oil.”

Claim 44, lines 4-5:
“…hydrogen-donor solvent having the oleic acid, oleic ester, or oleic amide withthe appended cyclohexene ring.”

Claim 45, line 2:
“…hydrogen-donor solvent comprises 

Claim 46, lines 2-4:
plants, or…”

Claim 48, line 2:
“…hydrogen-donor solvent comprises preparing the modified hydrothermolysis oil by rapid hydrothermolysis…”


Reasons for Allowance
Claims 1-3, 5-12, 23, 39, 40, 42 and 44-49 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments, together with the above Examiner’s Amendment, reflect the allowable subject matter indicated in the previous office action and address outstanding formal issues. Below is a restatement discussing the reasons for allowance.
The prior art of record does not disclose or suggest the embodiments encompassed by claims 1, 39 and 40, wherein the hydrogen-donor solvent is prepared according to the specifically claimed techniques. There does not appear to be any teaching or suggestion in the prior art to prepare a solvent as claimed for use in dissolving lignin (i.e. by liquefaction).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772